Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 24, 2018

The Court of Appeals hereby passes the following order:

A19D0049. JOHNATHON NELSON STARNES v. THE STATE.

      On January 9, 2018, the trial court revoked Johnathon Nelson Starnes’s
probation based on his failure to pay restitution. On May 16, 2018, Starnes filed an
application for discretionary review in the Supreme Court of Georgia, which
transferred the case to this Court. See Case No. S18D1343 (June 15, 2018). We,
however, also lack jurisdiction.
      To be valid, an application for discretionary appeal must be filed within 30
days of the entry of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204
Ga. App. 582, 582 (420 SE2d 393) (1992). But Starnes filed his application 127 days
after entry of the revocation order. Accordingly, this application is untimely, and it
is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/24/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.